DETAILED ACTION
ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a self-cleaning sink according to the claim including a cleaning system comprising a lid configured to enclose the sink basin, wherein one or more nozzles are configured to be fluidly connected to a cleaning solution source, to a water source, and to a steam source, and are configured to dispense a cleaning solution, water, and steam into an interior of the sink basin, the cleaning system is configured to detect if the sink basin is enclosed by the lid, the cleaning system is configured to automatically activate a cleaning cycle upon detecting the sink basin is enclosed by the lid, and wherein the cleaning cycle comprises dispensing the cleaning solution onto the interior surface of the sink basin and allowing the cleaning solution to sit a predetermined amount of time.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Blanchard (US Patent No. 726,016) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a self-cleaning sink, comprising a sink basin comprising one or more walls; one or more nozzles disposed on one or more of the one or more walls, wherein the one or more nozzles are configured to be fluidly connected to a steam source and configured to dispense steam from the steam source into an interior of the sink basin.
Williams (US Patent Publication No. 2016/0289933) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a sink basin comprising one or more walls; one or more nozzles disposed on one or more of the one or more walls, wherein the one or more nozzles are configured to be fluidly connected to a first fluid source and configured to dispense a first fluid from the first fluid source into an interior of the sink basin.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754